DETAILED ACTION

	This is a second Non-Final Action.  The arguments that “non-fibrous” should be given it’s plain and ordinary meaning are persuasive.   

Election/Restrictions

Newly submitted claim 33 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The claim drawn to the chemical structure of the cellulose, which is not only in a different AU, but a different technology center altogether.  Although claim 20 contained a similar recitation, it was in the alternative only, and not searched.   A search for the chemical structure of the cellulose is outside of the previous search conducted and provides a burdensome search. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 33 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 9, 12-13, 17-20, 22, 24, and 32, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al. (WO 2006/077689).
In respect to claims 1, 18, and 24, Takahashi et al. disclose a method of manufacturing a security article (security document) comprising:  printing a substrate layer “support” 1 in an offset printing process (0037), wherein the substrate layer may comprise cellophane (0030) which is a transparent film comprising a non-fibrous layer of regenerated cellulose (See NPL); the substrate layer further includes an ink-receptive layer “image receiving layer” 1b (0085; Fig. 5). 
	In respect to claims 3 and 30-31, Takahashi et al. exclude the addition of an anti-static agent or watermark to said film.
	In respect to claim 9, Takahashi et al. disclose a reel-to-reel process wherein the substrate 1 is unwound from a reel as a web (Fig. 2).
	In respect to claims 12 and 13, Takahashi et al. disclose disposing a security feature e.g. an IC chip circuit 3 on one side of the film 1 via adhesive 2a (Fig. 5); additional security features may further be printed features of images/patterns (0067).
	In respect to claim 17, Takahashi et al. disclose a providing a large web sheet, and cutting them into individual articles (0078-0083; Fig. 3).
	In respect to claim 19, Takahashi et al. disclose the substrate thickness in the range of 10 – 250 µm (0030).
	In respect to claims 20 and 32, Takahashi et al. do not disclose how the cellophane is created, e.g. extruded, however the claim appears to be a product-by-process step.  There is not positive method step of extruding, rather, just that the cellulose “is an extruded...film”.  Regardless, the NPL explains that extrusion is an integral part of the formation of the cellophane (See NPL).
	In respect to claim 22, Takahashi et al. disclose a IC circuit which is verifiable only be an external device (chip reader).  
Claims 24-25 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Read (US 2015/0293437).
Read discloses providing a transparent non-fibrous regenerated cellulose film (0140); the film may further comprise ink-receptive layer “laser writable component” (0077-0082), although intended to enable or enhance laser writing, it is also capable of allowing printing (0110-0113). The ink-receptive coating may be polymeric (0078). Banknotes are an intended product (0050).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 Claims 1-2 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Read (US 2015/0293437) in view of Guillerey (WO 2019/101683).
In respect to claims 1 and 2, Read substantially discloses the claimed invention for the reasons stated above, including that printing/marking may take place on both sides and simultaneously (0171), but does not explicitly disclose printing with an offset process for the printing step, however, Guillery teach printing similar substrates, which also may be banknotes, with an offset process.  The offset process may print front and back simultaneously.   The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, using a very well known print process in the art, to utilize expeditious printing on both sides. 
In respect to claim 28, It is noted that the “different type” does not provide any particular difference in structure, only intended use insofar as the claim does not distinguish any difference other than “differ from each other by features applied by a process step subsequent to step (a)”.  Regardless, Read teaches that the transparent film made of regenerated cellulose may be made into several different products e.g. banknotes and passports, which intrinsically have additional steps which differentiate their creation (0050).

Response to Arguments

Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637